t c summary opinion united_states tax_court lucrezia iona canaday petitioner v commissioner of internal revenue respondent docket no 162-15s l filed date lucrezia iona canaday pro_se elizabeth c mourges for respondent summary opinion gerber judge this case is subject_to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax continued sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the petition was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with the levy relating to her income_tax_liability this matter is before the court on respondent’s motion for summary_judgment motion pursuant to rule respondent contends that no genuine issue exists as to any material fact and that the determination to collect petitioner’s income_tax_liability by levy should be sustained petitioner has not responded to the motion despite an order from this court instructing her to do so background at the time the petition was filed petitioner resided in maryland on her federal_income_tax return filed date petitioner claimed a first- time homebuyer credit refundable_credit respondent audited the return and on date petitioner filed an amended_return for her tax_year in continued court rules_of_practice and procedure on date the court ordered petitioner to file a response on or before date she did not do so which she did not claim the refundable_credit on the basis of the amended_return respondent issued a notice_and_demand for additional tax in petitioner submitted a request for audit_reconsideration concerning the refundable_credit respondent disallowed petitioner’s request in respondent sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing dated date advising her that respondent intended to levy to collect the unpaid tax_liability interest and penalty and that she could request a hearing with the internal_revenue_service office of appeals appeals petitioner submitted a timely form request for a collection_due_process or equivalent_hearing on date in which she contested the underlying liability on date appeals mailed petitioner a letter acknowledging receipt of her form and scheduling a telephone hearing for date appeals’ letter noted that only payment arrangements would be discussed during the hearing because petitioner’s request for audit_reconsideration constituted a prior opportunity to dispute the underlying liability a telephone hearing was held with respondent’s settlement officer on date as had been scheduled petitioner attempted to dispute the underlying liability during the telephone hearing but was advised that her request for audit_reconsideration had been fully disallowed and that if she was not interested in collection alternatives the settlement officer would have no alternative but to sustain the proposed levy on date appeals issued the notice_of_determination sustaining respondent’s notice_of_intent_to_levy petitioner filed a timely petition with this court requesting review of respondent’s determination discussion summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 summary_judgment may be granted where the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b see schlosser v commissioner tcmemo_2007_298 tax ct memo lexis at aff’d 287_fedappx_169 3d cir the burden is on the moving party to demonstrate that no genuine dispute as to any material fact remains and that she is entitled to judgment as a matter of law 116_tc_73 in all cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by her own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment then the secretary is authorized to collect such tax by levy upon the person’s property sec_6331 provides that at least days before enforcing collection by way of a levy on the person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person if a taxpayer requests a hearing in response to a notice_of_intent_to_levy she may raise at that hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 relevant issues include possible alternative means of collection such as an installment_agreement sec_6330 a taxpayer may challenge the underlying liability if the taxpayer did not receive a statutory_notice_of_deficiency or did not otherwise have an opportunity to dispute the liability sec_6330 if the underlying liability is not at issue the court reviews the notice_of_determination to decide whether there was an abuse_of_discretion 414_f3d_144 1st cir 130_tc_44 114_tc_176 the determination of appeals must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary sec_6330 see 117_tc_183 petitioner’s tax_return was audited and in response she filed an amended return in which she did not claim the refundable_credit on the basis of petitioner’s amended_return respondent reversed the refundable_credit and made notice_and_demand on petitioner for payment of the resulting liability petitioner later requested audit_reconsideration for the refundable_credit respondent denied petitioner relief the refundable_credit was not reinstated respondent sought to collect the outstanding tax_liability by levy and petitioner again attempted to raise the merits of the underlying liability for the tax_year presumably the refundable_credit petitioner did not raise any other issue with respect to the proposed collection action because respondent believed that petitioner had had an opportunity to dispute the merits of the underlying tax_liability the settlement officer denied petitioner an opportunity to dispute the liability at the appeals collection hearing although petitioner did contest the merits of the underlying liability before the collection hearing she was not allowed a prior opportunity to contest the liability before appeals in 128_tc_48 n this court considered sec_6330 and noted that we read sec_6330 to allow a taxpayer who has had neither a conference with appeals nor an opportunity for a conference with appeals to raise the underlying liability in a collection review proceeding before appeals and this court petitioner has not had a prior opportunity to challenge her underlying liability within the meaning of sec_6330 and therefore respondent’s motion must be denied we accordingly hold that the determination to proceed with collection was an abuse of the settlement officer’s discretion and remand this proceeding so that petitioner can be afforded the opportunity to contest the merits of her underlying tax_liability to reflect the foregoing an appropriate order will be issued denying respondent’s motion and remanding this matter for consideration of the underlying liability
